Case: 19-13456   Date Filed: 02/05/2020   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13456
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:16-cr-00006-MCR-EMT-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus


ANDRE PERRY,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (February 5, 2020)

Before JILL PRYOR, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
              Case: 19-13456    Date Filed: 02/05/2020   Page: 2 of 2


      Megan Saillant, appointed counsel for Andre Perry in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Perry’s conviction and sentence are AFFIRMED.

      .




                                         2